Per curiam.
This is a petition for the writ of certiorari to the Court of Appeals.
The petition for certiorari is denied.
On motion of the respondent for imposition of sanctions against *740the petitioner for frivolous appeal, a penalty of $200 is imposed against the petitioner for frivolous appeal. See Rule 14 of Rules of the Supreme Court of Georgia.
Decided January 25, 1985.
Winford Kent Bishop, pro se.
Bondurant, Miller, Hishon & Stephenson, Jeffrey M. Smith, Thomas B. Metzloff, for appellees.

All the Justices concur, except Smith, J., not participating.